DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Status of Claims
Claims 3-6, 9, and 11-16 are amended.
Claims 1-18 are pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on July 29, 2019, and May 8, 2020, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.

Claim Objections
Claims 1-18 are objected to because of the following informalities:  The claims recite “anonymisation" multiple times.  Examiner suggests amending them to comply with US English spelling.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per Claim 17: Claim 17 recites “wherein the multiple node computer devices are further configured to select between the first protocol and the second protocol based on the number of node computer devices” (emphasis added).  However, there is insufficient antecedent basis for the first protocol and the second protocol as a first protocol and a second protocol have not been previously recited.  Therefore, claim 17 is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5-12, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0232300 to Tran et al. in view of NPL “A Survey on Mix Networks and Their Secure Applications” (hereinafter, “Mix Networks”) (dated December 2006).
Per Claim 1: Tran discloses:
A voting system for collecting votes from multiple voters, the voters being associated with multiple identity public keys that each identify one voter, the voting system comprising: (see Tran at ¶ 207: The system can be used for political voting as well. In the corporate shareholder example above, the shareholder is authenticated by virtue of her security transactions. However, for political voting, this option is not available and in one example, at the start of the voting process, the voter's identity has been verified and the voter is allowed to vote under whichever laws apply in the jurisdiction. Thee voter is issued a private key.)
multiple node computer devices to collect the votes and to combine the votes into a vote container and to store the vote container including the votes on a public data store, (Examiner’s Note: this claim element has been considered and determined to recite an intended use of the multiple node computer devices.  Examiner suggests amending the claim element to recite that the multiple node computer devices are configured to perform these functions.  For compact prosecution purposes, the following citation is provided: see Tran at ¶ 207: The voting machine receives votes from the voter, this is done electronically through a graphical interface of the voting machine, or by scanning a physical ballot through the voting machine's scanner. The votes are then stored on the blockchain.)
wherein each of the multiple node computer devices is configured to communicate voting public keys between the node computer devices [[by using cryptography to remove an association between the voting public keys and the identity public keys to create a list of anonymised voting public keys,]] (see Tran at ¶ 202: Public keys are freely shared among nodes in the peer-to-peer network, for example by broadcasting one or more key-exchange messages.  See also ¶ 207: However, for political voting, this option is not available and in one example, at the start of the voting process, the voter's identity has been verified and the voter is allowed to vote under whichever laws apply in the jurisdiction.)
each of the multiple node computer devices is further configured, [[after the association between the voting public keys and the identity public keys is removed]], to communicate votes, authenticated by the anonymised voting public keys, [[by using cryptography to remove an association between the votes and the voting public keys to create anonymised votes]] and combine the anonymised votes into the vote container. (see Tran at ¶ 207: The voting machine receives votes from the voter, this is done electronically through a graphical interface of the voting machine, or by scanning a physical ballot through the voting machine's scanner. The votes are then stored on the blockchain. According to one embodiment, this involves storing the public key to uniquely identify the voter and the electronic identifiers of the candidates or local issue that the voter voted for. Typically the electronic identifiers of the candidates will also be public keys, but any identifier could be used to uniquely identify which candidates the voter voted for. The voting data is digitally signed using the voter's private key and the voting data is broadcast to the distributed network.)
However, Tran fails to disclose, but Mix Networks, an analogous art of mixed networks, discloses the technique of anonymizing data using cryptography to remove associations between two pieces of data, such as the voter identity and voter public key disclosed in Tran (see Mix Networks at p. 2142: A mixnet is a multistage system that accepts an input batch of quantities and produces an output batch containing the cryptographically transformed, permuted input batch. The change of appearance and the random reordering of the batch by the mixnet prevents trace back from output to input, hence achieving untraceability between the input and output batches.  See also p. 2143: One of the most important applications of mixnets is in secure electronic voting. In e-voting protocols, a mixnet anonymously communicates the ballots from the voter to the electoral authority, hence providing ballot secrecy [2]. For error-free elections, problems related to voter fraud and coercion have to be resolved, and ballot/tally verifiability must be provided. The mixnet accommodates for incoercibility to an extent, while enabling verification of voter eligibility, ballot integrity, and tally accuracy [3]. Moreover, using mixnets in remote e-voting, it becomes possible to nullify the requirement for geographical proximity for voting and to avoid the use of problematic provisional and absentee ballots [4].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tran to use the mixnet techniques disclosed in Mix Networks to anonymize voting.  One of ordinary skill in the art would have been motivated to do so reduce voter fraud while also providing voting anonymity, thereby increasing confidence in elections.

Per Claim 2: Claim 2 recites subject matter similar (i.e., broader) to that discussed above in connection with claim 1.  Therefore, claim 2 is rejected for the same reasons as claim 1.

Per Claim 18: Tran discloses:
A method for collecting votes from multiple voters, the voters being associated with multiple identity public keys that each identify one voter, the method comprising: (see Tran at ¶ 207: The system can be used for political voting as well. In the corporate shareholder example above, the shareholder is authenticated by virtue of her security transactions. However, for political voting, this option is not available and in one example, at the start of the voting process, the voter's identity has been verified and the voter is allowed to vote under whichever laws apply in the jurisdiction. Thee voter is issued a private key.)
communicating voting public keys between multiple node computer devices [[by using cryptography to remove an association between the voting public keys and the identity public keys to create a list of anonymised voting public keys,]] (see Tran at ¶ 202: Public keys are freely shared among nodes in the peer-to-peer network, for example by broadcasting one or more key-exchange messages.) 
after the association between the voting public keys and the identity public keys is removed, communicating votes, authenticated by the anonymised voting public keys to create anonymised votes; (see Tran at ¶ 207: The voting machine receives votes from the voter, this is done electronically through a graphical interface of the voting machine, or by scanning a physical ballot through the voting machine's scanner. The votes are then stored on the blockchain. According to one embodiment, this involves storing the public key to uniquely identify the voter and the electronic identifiers of the candidates or local issue that the voter voted for. Typically the electronic identifiers of the candidates will also be public keys, but any identifier could be used to uniquely identify which candidates the voter voted for. The voting data is digitally signed using the voter's private key and the voting data is broadcast to the distributed network.)
combining the anonymised votes into a vote container. (see Tran at ¶ 207: The votes are then stored on the blockchain.)
However, Tran fails to disclose, but Mix Networks, an analogous art of mixed networks, discloses the technique of anonymizing data using cryptography to remove associations between two pieces of data (see Mix Networks at p. 2142: A mixnet is a multistage system that accepts an input batch of quantities and produces an output batch containing the cryptographically transformed, permuted input batch. The change of appearance and the random reordering of the batch by the mixnet prevents trace back from output to input, hence achieving untraceability between the input and output batches.  See also p. 2143: One of the most important applications of mixnets is in secure electronic voting. In e-voting protocols, a mixnet anonymously communicates the ballots from the voter to the electoral authority, hence providing ballot secrecy [2]. For error-free elections, problems related to voter fraud and coercion have to be resolved, and ballot/tally verifiability must be provided. The mixnet accommodates for incoercibility to an extent, while enabling verification of voter eligibility, ballot integrity, and tally accuracy [3]. Moreover, using mixnets in remote e-voting, it becomes possible to nullify the requirement for geographical proximity for voting and to avoid the use of problematic provisional and absentee ballots [4].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tran to use the mixnet techniques disclosed in Mix Networks to anonymize voting.  One of ordinary skill in the art would have been motivated to do so reduce voter fraud while also providing voting anonymity, thereby increasing confidence in elections.

Per Claim 5: The combination of Tran and Mix Networks discloses the subject matter of claim 1, from which claim 5 depends.  However, Tran fails to disclose, but Mix Networks discloses:
wherein using cryptography to remove the association between the voting public keys and the identity public keys comprises encrypting multiple voting public keys according to a random order and sending the randomly sorted voting public keys to the other node computer devices. (see Mix Networks at p. 2143: The design of a mixnet is based on providing anonymity for a batch of inputs, by changing their appearance and removing the order of arrival information. As shown in Fig. 1(a), the main component of a mixnet is the stage, also known as the mix, that performs mixing on a batch of inputs. Note that the inputs may arrive at the stage at different times, as seen in Fig. 1(b). The mixing operation involves a cryptographic transformation using either decryption or encryption, that changes the appearance of inputs, followed by a permutation on the batch of transformed inputs. The mixed batch is then forwarded in parallel by the stage at time Tout to the next destination, as shown in Fig. 1(b).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tran to use the mixnet techniques disclosed in Mix Networks to anonymize voting.  One of ordinary skill in the art would have been motivated to do so reduce voter fraud while also providing voting anonymity, thereby increasing confidence in elections.

Per Claim 6: The combination of Tran and Mix Networks discloses the subject matter of claim 1, from which claim 6 depends.  However, Tran fails to disclose, but Mix Networks discloses:
wherein using cryptography to remove the association between the voting public keys and the identity public keys comprises receiving a first data packet that is encrypted multiple times with different voting public keys, (see Mix Networks at p. 2146: A decryption mixnet using only the public keys of the stages is as follows. A sender i encrypts a message m with the public key of each of the n stages in its anonymous communication path)
decrypting the first data packet once and (see Mix Networks at p. 2147: Fig. 4 gives a graphical illustration of the decryption performed on the sender onions by the mixnet. Each stage j in the path peels off a layer from the onion, i.e., decrypts using its private key K−1j)
sending the decrypted first data packet to a next node computing device. (see Mix Networks at p. 2147: The resulting quantities are the forwarding onions which have been reduced in size and constitute the mixed output batch of stage j. These onions are then forwarded simultaneously to their respective next stages.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tran to use the mixnet techniques disclosed in Mix Networks to anonymize voting.  One of ordinary skill in the art would have been motivated to do so reduce voter fraud while also providing voting anonymity, thereby increasing confidence in elections.

Per Claim 7: The combination of Tran and Mix Networks discloses the subject matter of claim 6, from which claim 7 depends.  However, Tran fails to disclose, but Mix Networks discloses:
wherein using cryptography to remove the association between the voting public keys and the identity public keys further comprises: receiving multiple data packets that are encrypted multiple times with different voting public keys; (see Mix Networks at p. 2146: A decryption mixnet using only the public keys of the stages is as follows. A sender i encrypts a message m with the public key of each of the n stages in its anonymous communication path)
decrypting the multiple data packets once; (see Mix Networks at p. 2147: Fig. 4 gives a graphical illustration of the decryption performed on the sender onions by the mixnet. Each stage j in the path peels off a layer from the onion, i.e., decrypts using its private key K−1j)
randomly ordering the multiple data packets; and (see Mix Networks at p. 2143: The batching and the permutation together hide the order of arrival information of the inputs.)
sending the decrypted randomly ordered multiple data packets to a next node computing device. (see Mix Networks at p. 2147: The resulting quantities are the forwarding onions which have been reduced in size and constitute the mixed output batch of stage j. These onions are then forwarded simultaneously to their respective next stages.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tran to use the mixnet techniques disclosed in Mix Networks to anonymize voting.  One of ordinary skill in the art would have been motivated to do so reduce voter fraud while also providing voting anonymity, thereby increasing confidence in elections.

Per Claim 8: The combination of Tran and Mix Networks discloses the subject matter of claim 7, from which claim 8 depends.  Tran further discloses:
wherein using cryptography to remove the association between the voting public keys and the identity public keys further comprises, before the step of randomly ordering the multiple data packets, creating a new data packet, (see Tran at ¶ 207: The voting machine receives votes from the voter, this is done electronically through a graphical interface of the voting machine, or by scanning a physical ballot through the voting machine's scanner.)
However, Tran fails to disclose, but Mix Networks discloses:
encrypting the new data packet multiple times with different voting public keys and (see Mix Networks at p. 2143: The design of a mixnet is based on providing anonymity for a batch of inputs, by changing their appearance and removing the order of arrival information. As shown in Fig. 1(a), the main component of a mixnet is the stage, also known as the mix, that performs mixing on a batch of inputs. Note that the inputs may arrive at the stage at different times, as seen in Fig. 1(b). The mixing operation involves a cryptographic transformation using either decryption or encryption, that changes the appearance of inputs, followed by a permutation on the batch of transformed inputs. The mixed batch is then forwarded in parallel by the stage at time Tout to the next destination, as shown in Fig. 1(b).)
adding the encrypted new data packet to the multiple data packets. (see Mix Networks at p. 2143: The design of a mixnet is based on providing anonymity for a batch of inputs, by changing their appearance and removing the order of arrival information. As shown in Fig. 1(a), the main component of a mixnet is the stage, also known as the mix, that performs mixing on a batch of inputs. Note that the inputs may arrive at the stage at different times, as seen in Fig. 1(b). The mixing operation involves a cryptographic transformation using either decryption or encryption, that changes the appearance of inputs, followed by a permutation on the batch of transformed inputs. The mixed batch is then forwarded in parallel by the stage at time Tout to the next destination, as shown in Fig. 1(b).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tran to use the mixnet techniques disclosed in Mix Networks to anonymize voting.  One of ordinary skill in the art would have been motivated to do so reduce voter fraud while also providing voting anonymity, thereby increasing confidence in elections.

Per Claim 9: The combination of Tran and Mix Networks discloses the subject matter of claim 7, from which claim 9 depends.  However, Tran fails to disclose, but Mix Networks discloses:
wherein using cryptography to remove the association between the voting public keys and the identity public keys further comprises: creating a random order of node computer devices; (see Mix Networks at pp. 2167: Unlike the cascade mixnet topology, a number of anonymous paths with different number of stages are available in free-route mixnets. Because of the availability of a number of paths, a sender can choose an anonymous path, and the choice is reflected in the stage addresses included in the sender onion.)
encrypting a data packet multiple times using voting public keys in the order of the node computer devices; and (see Mix Networks at p. 2167: The free-route mixnet protocol is similar to the cascade mixnet in the mixing operation on the onions at the stages.)
sending the encrypted data packet together with an indication of the order of node computer devices to a next node computer device as indicated by the order of node computer devices. (see Mix Networks at pp. 2167: Unlike the cascade mixnet topology, a number of anonymous paths with different number of stages are available in free-route mixnets. Because of the availability of a number of paths, a sender can choose an anonymous path, and the choice is reflected in the stage addresses included in the sender onion.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tran to use the mixnet techniques disclosed in Mix Networks to anonymize voting.  One of ordinary skill in the art would have been motivated to do so reduce voter fraud while also providing voting anonymity, thereby increasing confidence in elections.

Per Claim 10: The combination of Tran and Mix Networks disclose the subject matter of claim 9, from which claim 10 depends.  However, Tran fails to disclose, but Mix Networks discloses:
wherein using cryptography to remove the association between the voting public keys and the identity public keys further comprises: creating multiple random orders of node computer devices by creating a random order for each of the multiple node computer devices such that the random order ends at that node computer device; (see Mix Networks at pp. 2167: Unlike the cascade mixnet topology, a number of anonymous paths with different number of stages are available in free-route mixnets. Because of the availability of a number of paths, a sender can choose an anonymous path, and the choice is reflected in the stage addresses included in the sender onion.)
for each of the multiple random orders encrypting a data packet multiple times using voting public keys in that order of the node computer devices; and (see Mix Networks at p. 2167: The free-route mixnet protocol is similar to the cascade mixnet in the mixing operation on the onions at the stages.)
sending each of the encrypted data packets together with an indication of that order of node computer devices to a next node computer device as indicated by that order of node computer devices. (see Mix Networks at pp. 2167: Unlike the cascade mixnet topology, a number of anonymous paths with different number of stages are available in free-route mixnets. Because of the availability of a number of paths, a sender can choose an anonymous path, and the choice is reflected in the stage addresses included in the sender onion.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tran to use the mixnet techniques disclosed in Mix Networks to anonymize voting.  One of ordinary skill in the art would have been motivated to do so reduce voter fraud while also providing voting anonymity, thereby increasing confidence in elections.

Per Claim 11: The combination of Tran and Mix Networks discloses the subject matter of claim 9, from which claim 11 depends.  Tran further discloses:
wherein storing the vote container on a public data store comprises storing the vote container on a distributed ledger of transactions. (see Tran at ¶ 207: The votes are then stored on the blockchain.)

Per Claim 12: The combination of Tran and Mix Networks discloses the subject matter of claim 9, from which claim 12 depends.  Tran further discloses:
wherein the multiple node computer devices are further configured to store the list of [[anonymized]] voting public keys on a distributed ledger. (see Tran at ¶ 207: According to one embodiment, this involves storing the public key to uniquely identify the voter and the electronic identifiers of the candidates or local issue that the voter voted for.)
However, Tran fails to disclose, but Mix Networks discloses anonymizing data, such the public keys disclosed in Tran (see Mix Networks at p. 2142: A mixnet is a multistage system that accepts an input batch of quantities and produces an output batch containing the cryptographically transformed, permuted input batch. The change of appearance and the random reordering of the batch by the mixnet prevents trace back from output to input, hence achieving untraceability between the input and output batches.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tran so that the public keys stored on the blockchain are anonymized using the techniques disclosed in Mix Networks.  One of ordinary skill in the art would have been motivated to do so to execute an election with a secret ballot, thereby increasing the integrity of the election.

Per Claim 16: The combination of Tran and Mix Networks discloses the subject matter of claim 9, from which claim 16 depends.  However, Tran fails to disclose, but Mix Networks discloses:
wherein the multiple node computer devices are further configured to remove the association between the voting public keys and the identity public keys. (see Mix Networks at p. 2142: A mixnet is a multistage system that accepts an input batch of quantities and produces an output batch containing the cryptographically transformed, permuted input batch. The change of appearance and the random reordering of the batch by the mixnet prevents trace back from output to input, hence achieving untraceability between the input and output batches.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tran to use the mixnet techniques disclosed in Mix Networks to anonymize voting.  One of ordinary skill in the art would have been motivated to do so reduce voter fraud while also providing voting anonymity, thereby increasing confidence in elections.

Per Claim 17: The combination of Tran and Mix Networks discloses the subject matter of claim 16, from which claim 17 depends.  However, Tran fails to disclose, but Mix Networks discloses:
wherein the multiple node computer devices are further configured to select between the first protocol and the second protocol based on the number of node computer devices. (see Mix Networks at p. 2146-2151: These pages describe a number of different decryption mix networks (e.g., protocols) that may be selected based on application requirements)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tran to use the mixnet techniques disclosed in Mix Networks to anonymize voting.  One of ordinary skill in the art would have been motivated to do so reduce voter fraud while also providing voting anonymity, thereby increasing confidence in elections.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran and Mix Networks as applied to claim 1 above, and further in view of U.S. Patent No. 6,292,897 to Gennaro et al.
Per Claim 3: The combination of Tran and Mix Networks discloses the subject matter of claim 1, from which claim 3 depends.  However, the combination of Tran and Mix Networks fails to disclose, but Gennaro, an analogous art of public key cryptography, discloses:
wherein each of the multiple node computer devices is further configured to store an identity key pair including the identity public key and an identity private key and to sign the voting public key using the identity private key of that node computer device. (see Gennaro at Claim 1: signing said second public verification key by the signer using the first undeniable private signing key to generate an undeniable certificate of the second public verification key;)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tran to use the identification information to sign the voting key using the techniques disclosed in Gennaro.  One of ordinary skill in the art would have been motivated to do so to authenticate voters, thereby reducing fraud.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran and Mix Networks as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2003/0217258 to Bade.
Per Claim 4: The combination of Tran and Mix Networks discloses the subject matter of claim 1, from which claim 4 depends.  However, the combination of Tran and Mix Networks fails to disclose, but Bade, an analogous art of public key cryptography, discloses:
wherein the voting public keys are ephemeral. (see Bade at ¶ 11: The second HSM then generates an ephemeral public key/private key pair and transfer the public key to the first HSM.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tran so that the public keys are ephemeral as disclosed in Bade.  One of ordinary skill in the art would have been motivated to do so to further increase the security of exchanging votes. 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran and Mix Networks as applied to claim 9 above, and further in view of U.S. Patent No. 5,673,316 to Auerbach et al.
Per Claim 13: The combination of Tran and Mix Networks disclose the subject matter of claim 9, from which claim 13 depends.  However, the combination of Tran and Mix Networks fails to disclose, but Auerbach, an analogous art of public key cryptography, discloses:
wherein the multiple node computer devices are further configured to determine whether their associated public key is included in the list of anonymised voting public keys and upon determining that their associated public key is included, calculating a cryptographic signature of the list of anonymised voting public keys. (see Auerbach at 2:22-30: Each part encryption key is then encrypted with a public key. A list of parts that are included in the envelope is also created, and each entry in the list has a part name and a secure hash of the named part. The envelope, then, includes the encrypted information parts, the unencrypted information parts, the encrypted part encryption keys and the list of parts. Finally, the list of parts is signed with a secret key to produce a signature, and this signature is also included in the envelope.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tran so that a list of cryptographic public keys is signed using the techniques disclosed in Auerbach.  One of ordinary skill in the art would have been motivated to do so to ensure the authenticity of the list of public keys.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran and Mix Networks as applied to claim 9 above, and further in view of U.S. Patent Pub. No. 2002/0133396 to Barnhart.
Per Claim 14: The combination of Tran and Mix Networks discloses the subject matter of claim 9, from which claim 14 depends.  However, the combination of Tran and Mix Networks fails to disclose, but Barnhart, an analogous art of secure voting, discloses:
wherein each of the votes includes a vote identifier and the multiple node computer devices are further configured to determine whether their vote identifier is included in the collected votes and upon determining that their vote identifier is included, calculating a cryptographic signature of the collected votes. (see Barnhart at ¶ 54: The individual's signature of the ballot is then delivered to the server 43 side where it is combined with three other elements at block 59. Specifically, the server's signature 53 is combined with the individual's signature 57 along with a vote serial number (VSN) which is, for example, like a ballot serial number and can be an arbitrary number that goes from one to infinity.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tran so that the collected votes are signed using the techniques disclosed in Barnhart.  One of ordinary skill in the art would have been motivated to do so to increase the security of the election.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran and Mix Networks as applied to claim 9 above, and further in view of  U.S. Patent No. 10,326,796 to Varadarajan et al.
Per Claim 15: The combination of Tran and Mix Networks discloses the subject matter of claim 9, from which claim 15 depends.  However, the combination of Tran and Mix Networks fails to disclose, but Varadarajan, an analogous art of mix networks, discloses:
wherein the multiple node computer devices are further configured to monitor communications and in response to detecting an anomaly, entering a blame game stage to identify a non-compliant node computer device. (see Varadarajan at 2:60-65: The security device can further be configured to use the deception mechanism to monitor the mixed network for network abnormalities. The security device can further be configured to take an action to secure the mixed network when the deception mechanism detects an abnormality.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mix Networks so that a process for determining when a stage may be compromised using the techniques disclosed in Varadarajan.  One of ordinary skill in the art would have been motivated to do so to determine and correct compromised stages within a mix network.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2002/0007457 discloses a cryptographic process permits one to verifiably shuffle a series of input data elements. One or more authorities or individuals “shuffle,” or “anonymize” the input data (e.g. public keys in discrete log form or ElGamal encrypted ballot data). The process includes a validity construction that prevents any one or more of the authorities or individuals from making any changes to the original data without being discovered by anyone auditing a resulting proof transcript. The shuffling may be performed at various times. In the election example, the shuffling may be performed, e.g., after ballots are collected or during the registration, or ballot request phase of the election, thereby anonymizing the identities of the voters.
U.S. Patent No. 6,317,833 discloses an improved election process, a voter constructs his or her vote message (potentially padded with a random string) and encrypts it. The voter then signs the encrypted vote and posts the signed, encrypted, vote on a bulletin board. After the voting booths have closed, a set of talliers decrypt the encrypted votes with the aid of the mix network, to obtain the final tally, but without revealing or being able to notice the relationship between votes cast and votes in the tally.
U.S. Patent Pub. No. 2017/0109955 discloses a block-chain electronic election system comprising: an election admin client configured to administer an election; a voting client configured to electronically provide data for voter eligibility and voter decisions for one or more contests in the election; a voter identifier server configured to confirm or deny voter eligibility for submitting the voter decisions in the election; a registrar server configured to employ an automated process for disassociating personal identification information provided by the voter client from a public voter key; a blinded token for use in a voter registration process; and a block chain database configured to store election contest data and the voter decisions on the election contests, the voter decisions are cryptographically signed with the public voter key disassociated from the personal identification information provided by the voter client.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083. The examiner can normally be reached 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILESH B KHATRI/Examiner, Art Unit 3685